                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                                 4:06CR3014

     vs.
                                                               ORDER
LAANTHONY CLETAE CAIN,

                  Defendant.


IT IS ORDERED:

1)   Defendant’s motion to review detention, (Filing No. 252), is granted.

2)   Defendant shall comply with all terms and conditions of supervised release which
     were imposed at sentencing except as follows:

           The defendant shall be released to reside at Campus for
           Hope/Centerpointe in Omaha, Nebraska and participate in that
           facility’s substance abuse treatment program. The defendant shall
           fully comply with the requirements of defendant’s treatment plan
           and all rules of the Campus for Hope/Centerpointe facility. If the
           defendant is discharged from the facility for any reason whatsoever,
           or leaves the premises of the facility without authorization,
           Defendant shall promptly report to the supervising officer or to any
           law enforcement officer. In addition, irrespective of whether
           Defendant self-reports upon discharge or leaving the facility, the
           United States Marshal, and/or any law enforcement officer is
           hereby authorized and ordered to take the defendant into custody
           and detain the defendant pending a prompt hearing before the
           court.

3)   The defendant shall arrive at Campus for Hope/Centerpointe by 1:00 p.m. on
     January 9, 2019. Defense counsel shall communicate with the Marshal to
     arrange for Defendant’s release to the Federal Public Defenders Office for
     transport to Campus for Hope/Centerpointe.

     January 3, 2019.                         BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
